Kane Russell Coleman & Logan PC [Letterhead] CRAIG G. ONGLEY (214) 777-4241 congley@krcl.com January 31, 2014 VIA EDGAR Securities and Exchange Commission Division of Corporation Finance treet N.E. Washington, D.C.20549 Attention: Roger Schwall, Assistant Director PJ Hamidi, Staff Attorney Re: TransCoastal Corporation Registration Statement on Form S-1 File No.333-191566 WITHDRAWAL OF REQUEST FOR ACCELERATION OF EFFECTIVENESS Dear Mr. Schwall: Pursuant to our recent phone conference with staff, on behalf of our client, TransCoastal Corporation, we hereby withdraw TransCoastal Corporation's Request for Acceleration of Effectiveness dated January 30, 2014. Very truly yours, KANE RUSSELL COLEMAN & LOGAN /s/ Craig G. Ongley Craig G. Ongley
